826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard H. PIERCE, Plaintiff-Appellant,v.Dr. BIASAS and Nurse Dewald, Defendants-Appellees.
No. 87-5121.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1987.

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*

ORDER

2
The plaintiff moves for counsel on appeal from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The plaintiff filed his complaint against the prison doctor and nurse at the Luther Luckett Correctional Complex in LaGrange, Kentucky.  He alleged that he received inadequate medical care which resulted in the need for surgical removal of his right gonad.  The district court granted summary judgment to the defendants on the ground that the plaintiff had not shown that prison officials were deliberately indifferent to his serious medical need.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).  We agree with the conclusion of the district court for the reasons stated in its memorandum opinion and judgment.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable David A. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation